July 5, 1922. The opinion of the Court was delivered by
The appellant was indicted for larceny of cotton of the value of $25.00. There was evidence to show that the cotton was stolen from the field of Mr. F.W. Howard, that it was found in a buggy owned by the wife of the appellant, and that the appellant's horse was attached to the buggy and tied to a tree. The horse, buggy, and cotton were carried to the house of Magistrate Moore, nearby. The cotton was found about midnight. About daylight the next morning the appellant and several members of his family appeared at the Magistrate's house and said the horse and buggy had been stolen the night before, and that they had *Page 151 
come to procure the assistance of the Magistrate in securing the possession of their stolen property. The State claimed that recently stolen property was found in the possession of the appellant, and relied solely on that possession for a conviction. The defendant asked for a direction of a verdict of not guilty. It was refused. The appellant appealed. This was error. There was no evidence to show that the appellant was in possession of the buggy that night, and therefore no evidence to show that he was in possession of the recently stolen cotton. The explanation he gave was reasonable and entirely uncontradicted.
The judgment is reversed.
MR. JUSTICE COTHRAN disqualified, having been of counsel in the case.